RALPH B. GUY, Jr., Circuit Judge,
concurring.
When one concurs in both the result and reasoning of an opinion, it is seldom necessary or advisable to write separately. I do so here only because this is an important issue and one that has divided the circuits.1 Additionally, we do have two prior opinions which have addressed this issue pre- Wilson, and at least one other case under consideration by another panel raising this same issue.2
Regardless of where one ultimately comes out on this issue, it appears clear that the Supreme Court’s recent decision in Wilson must be the starting point for consideration. Since Wilson dealt with § 1983 actions, the inquiry becomes what part of Wilson’s holding is appropriately applicable to § 1981 actions by way of analogy? My own answer to that question is that the concept of looking to only one analogous state statute is predicated on a rationale that is equally applicable to § 1981 actions. Whether that one state statute should be the general personal injury statute or whether it must be the same as that chosen for § 1983 actions is less clear. To answer both of these questions affirmatively provides a certain comforting symmetry. However, if exact symmetry is the goal, this may be a matter more appropriately addressed by Congress rather than the courts. Wilson still leaves us with vast differences in limitation periods possible from state to state even in § 1983 cases.
Notwithstanding some reservations,3 I conclude that our decision here is the best resolution of the issue specifically put before us in this appeal. We are asked to choose between Ohio’s six-year statute of limitations for liabilities created by statute (Ohio Rev.Code § 2305.07) and the one-year statute adopted by this court for § 1983 actions in Mulligan (Ohio Rev.Code § 2305.11). It is not surprising that plaintiff urges the six-year statute upon us. This not only saves his cause of action here but also is not unreasonably predicated upon our earlier holding in Mason v. Owens-Illinois, Inc., 517 F.2d 520 (1975). If Wilson indeed orders us to “pick one,” why not the one we earlier picked in Mason? Given the choice with which we are presented, however, I find a number of reasons for rejecting the six-year statute.
To begin with, I think we must address Mason. The starting point in dealing with Mason is that plaintiff conveniently overlooks the fact that Mason is not the only or even the latest pronouncement by this court on limitation periods for § 1981 actions in Ohio. In Sutton v. Bloom, 710 F.2d 1188 (6th Cir.1983), we adopted a six-month statute. The explanation for this discrepancy is that this was at a period of time when we were not treating § 1981 actions generically, but rather were drawing analogies between the specific facts of each case and the most analogous state limitations statute. Indeed, one of the *1262principal beneficial results of Wilson (at least for § 1983 actions) is to eliminate the type of discrepancy that exists between our decisions in Mason and Sutton. One starting a § 1981 or § 1983 action should not have to guess at his peril into which limitations pigeonhole the facts will fit.
Second, in Mason, the choice offered the court was between a statute of limitations applicable to state administrative agencies and the same six-year statute urged by plaintiff here. The principal rationale of Mason was that state administrative proceedings were not analogous to private actions seeking judicial relief.4
Third, Mason chose between the two statutes offered. There is no discussion by the court of other possible limitation periods. Without attempting to dwell unduly on Mason, it may be observed, however, that there are two obvious problems with the analogy to the Ohio six-year statute. The Ohio statute references “a liability created by statute.” Section 1981 does not deal with liabilities; it deals with rights. I think this is more than just a picky semantic distinction. Furthermore, when the Mason court states in support of the analogy that “[pjlaintiff’s action is founded upon a federal statute, 42 U.S.C. § 1981, creating a cause of action unknown at common law,” 517 F.2d at 522, it may have been only partially correct. The rights enforceable under § 1981 as under § 1983 are those found elsewhere — for the most part in the Constitution. Section 1981 did not create rights but, rather, a convenient vehicle for their enforcement. If this “vehicle” had never been created, however, it appears clear the courts would have implied a direct cause of action under the Constitution as the Supreme Court did in Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and as we have done in such cases as Gordon v. City of Warren, 579 F.2d 386 (6th Cir.1978); Wiley v. Memphis Police Department, 548 F.2d 1247 (6th Cir.), cert. denied, 434 U.S. 822, 98 S.Ct. 65, 54 L.Ed.2d 78 (1977); Amen v. City of Dear-born, 532 F.2d 554 (6th Cir.1976); Hanna v. Drobnick, 514 F.2d 393 (6th Cir.1975); Bosely v. City of Euclid, 496 F.2d 193 (6th Cir.1974); Foster v. City of Detroit, 405 F.2d 138, 144 (6th Cir.1968); Foster v. Herley, 330 F.2d 87 (6th Cir.1964). But see Amen v. City of Dearborn, 718 F.2d 789 (6th Cir.1983) (Amen II), cert. denied, 465 U.S. 1101, 104 S.Ct. 1596, 80 L.Ed.2d 127 (1984); Jones v. City of Memphis, 586 F.2d 622 (6th Cir.1978), cert. denied, 440 U.S. 914, 99 S.Ct. 1230, 59 L.Ed.2d 164 (1979); Lenoir v. Porters Creek Watershed District, 586 F.2d 1081 (6th Cir.1978).
Lastly, and most importantly, Mason was pre-Wilson, and, arguably, the rules of the game have changed.
If plaintiff here had not had Mason to rely on, there is a high likelihood that he would have made the more common argument5 that the analogy should be to the state limitations period dealing with contracts. He would not have to go far afield to make this argument, since the contract limitations period of six years (contracts not in writing) is found in the same section of the Ohio statutes on which plaintiff is already relying.
Although the courts that have adopted the contract analogy have relied heavily on legislative history, I think an additional lure lies within the language of § 1981 itself when it speaks of the right “to make and enforce contracts.” I also feel comfortable in concluding without burden of empirical data that the most frequent fact situation involved in § 1981 litigation concerns the right to contract. Where the analysis falls down, however, is that § 1981 cases are not contract actions. There is a considerable difference, for example, between suing on a contract and suing because you were denied on account of your race the right to contract. Not only is there a difference in these causes of action, but also there is a difference in the rationale behind the statutes of limitations relating to these types of actions.
In true contract actions there is (1) frequently a negotiated relationship (2) which may be ongoing and (3) which more often than not involves documentation or other memoranda of agreement and (4) often involves a breach occurring or discovered long after the original agreement was made. All contracts, whether written or *1263not, involve a meeting of the minds. Under such circumstances, it is understandable that legislatures frequently provide long periods of limitations ranging, for example, in the State of Ohio from six to fifteen years.
Where it is your right to contract, however, that has been infringed upon, there is (1) certainly no meeting of the minds, (2) no relationship ever established, (3) an immediate and apparent injury, and (4) normally only the participants’ memories of what occurred as the memorialization of the incident. This, at least to me, sounds like the type of situation typically covered by the shorter statutes of limitations such as are provided for personal injury actions.
I would also note that there is already considerable judicial gloss on § 1981. Part of this gloss relates to the type of damages recoverable and includes such elements as emotional distress and punitive damages. These are tort damage concepts — not contract. Similarly, the element of intent critical to § 1981 actions frequently plays no role in true contract actions unless contract interpretation is the issue.
My last group of reasons for concurring in this opinion all fall under the general heading of its being a practical solution. As my guide in this area, I look to Wilson which is nothing if it is not a practical decision. The Supreme Court tried to bring some order out of an ever growing chaos. Although our license to effect practical solutions may be more limited than theirs, I do not feel it is an inappropriate consideration when this type of “pay your money and take your choice” issue is before us.
Since there is a considerable overlap between what is covered under § 1981 and § 1983, e.g., employment discrimination on the basis of race, it is not hard to visualize potential problems arising from different periods of limitation. If you have a six-year statute of limitations for § 1981 and a one-year statute for § 1983, you would have emasculated the limitations period for § 1983 cases in which such overlap exists. But, has not this historically always been the case? Technically “yes” but from a practical standpoint “no.” It is not unusual for plaintiffs to sue as many defendants under as many different theories as is possible. For example, in civil rights actions, the combining of § 1981 with § 1983 and a liberal sprinkling of direct constitutional causes of action is the rule rather than the exception. When these cases were few in number this kind of shotgun approach was tolerated more often than not. Now that the federal courts are inundated with these cases, a judicial housecleaning is in order and indeed has begun.6
Additionally, if the six-year statute were chosen, there would not only be a non-principled difference in when one could bring a § 1981 and a § 1983 action, but also the difference itself might be discriminatory. The Supreme Court is still wrestling with the question of who is covered under § 1981, but it appears clear, at least as of this writing, that its coverage is not coterminous with § 1983. Just who would be left out and under what circumstances is unclear.
Lastly, I have been motivated, at least in part, in my concurrence by the same factors which led the Supreme Court to adopt the general personal injury statute rationale in Wilson. This is one of the most important statutes of limitations in all states and covers the type of litigation which most frequently finds its way to court. Any attempt by a state legislature to make arbitrary changes in the limitations periods relating to personal injury actions will not go unnoticed by the considerable number of persons and groups both within and without the legal community who are vitally interested.

. The Supreme Court granted certiorari in Goodman v. Lukens Steel Co., 777 F.2d 113 (3rd Cir.1985), and heard oral arguments on April 1, 1987.


. Mason v. Owens-Illinois, Inc., 517 F.2d 520 (6th Cir.1975); Sutton v. Bloom, 710 F.2d 1188 (6th Cir.1983), and Black Law Enforcement Officers Assn. v. City of Akron, Nos. 86-3087, 86-3242 (6th Cir. argued Jan. 27, 1987).


. My reservations stem from the fact that I believe Justice O’Connor had the better of the arguments in her dissent in Wilson, and if writing in Mulligan I would have opted for Ohio’s two-year statute rather than the one-year statute chosen.


. However, the period of time rejected in Mason was one year, the same time period we now sanction.


. See Nazaire v. Trans World Airlines, Inc., 807 F.2d 1372 (7th Cir.1986), and Goodman v. Lukens Steel Co., 777 F.2d 113 (3d Cir.1985) (dissent).


. Wilson is an example but certainly not the only recent one from the Supreme Court. There also are a plethora of recent cases construing and generally limiting § 1983 actions, for example. Another illustration is our own very recent decision in Thomas v. Shipka, 818 F.2d 496 (6th Cir. 1987), where we held there is no longer a right to bring a direct constitutional action where § 1983 applies.